Citation Nr: 0718680	
Decision Date: 06/21/07    Archive Date: 07/03/07

DOCKET NO.  04-03 985	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to service connection for chronic respiratory 
disability to include chronic obstructive pulmonary disease 
(COPD), emphysema, bronchitis, pleural scarring and calcified 
nodules from possible remote tuberculosis, including alleged 
to be secondary to asbestos exposure in service.

2.  Entitlement to service connection for residuals of 
exposure to lead poisoning. 


REPRESENTATION

Appellant represented by:	West Virginia Division of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

James A. DeFrank, Associate Counsel


INTRODUCTION

The veteran had active service from February 1962 to March 
1966. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an April 2003 rating decision of the 
Huntington, West Virginia regional office (RO) of the 
Department of Veterans Affairs (VA) which, in part denied 
entitlement to service connection for residuals of lead 
poisoning and entitlement to service connection for emphysema 
due to asbestos exposure.

In July 2005, the veteran attended a Travel Board hearing at 
the RO before a Veterans Law Judge.  The transcript of this 
hearing is of record.

In December 2005, the Board remanded these issues for further 
development.

In a March 2007 letter, the Board informed the veteran that 
he had a right to another Board hearing as the Veterans Law 
Judge who conducted his July 2005 hearing was no longer 
employed by the Board.  He was told that he had 30 days to 
respond, and that if he did not respond within that period, 
the Board would assume he did not want another hearing.  The 
veteran did not respond, and it is assumed that he does not 
want another hearing.


FINDINGS OF FACT

1.  The veteran's current respiratory disability is unrelated 
to a disease or injury in service, including exposure to 
asbestos.

4.  There are no current residuals of exposure to lead 
poisoning.


CONCLUSIONS OF LAW

1.  A chronic respiratory disability to include chronic 
obstructive pulmonary disease (COPD), emphysema, bronchitis, 
pleural scarring and calcified nodules from possible remote 
tuberculosis, including alleged to be secondary to asbestos 
exposure in service, was not incurred in, or aggravated by, 
active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303 (2006).

2.  The criteria for service connection for residuals of lead 
poisoning or exposure have not been met.  38 U.S.C.A. §§ 
1110, 1131, 7109 (West 2002); 38 C.F.R. §§ 3.303, 20.901(d), 
20.903(a) (2006). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006). 

In Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that under the VCAA, VA must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must request that the claimant 
provide any evidence in his possession that pertains to the 
claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

In a letters issued in August 2002 and January 2003, the RO 
notified the veteran of the evidence needed to substantiate 
his claims for service connection.  

The August 2002 and January 2003 letters satisfied the second 
and third elements of the duty to notify by informing the 
veteran that VA would try to obtain medical records, 
employment records, or records held by other Federal 
agencies, but that he was nevertheless responsible for 
providing any necessary releases and enough information about 
the records to enable VA to request them from the person or 
agency that had them. 

With respect to the fourth element, the August 2002 VCAA and 
January 2003 letters each contained a notation that the 
veteran was to tell VA about any additional evidence or 
information that that the veteran wanted VA to obtain for 
him.  These statements served to advise the veteran to submit 
any evidence in his possession pertinent to the claims on 
appeal. 

The Court has also held that that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include: 1) veteran status; 2) 
existence of a disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); cf. 
Sanders v. Nicholson, No. 06-7001 (Fed. Cir. May 16, 2007) 
(holding VCAA notice requirements consist of the four 
elements noted in Pelegrini II). 

The veteran did not receive notice about the evidence needed 
to establish a rating or notice regarding an effective date 
until a March 2006 letter.  The March 2006 letter also 
provided further notice on the need to submit relevant 
evidence in his possession by asking him to provide any 
information on all of his post-service respiratory problems 
and any post-service documentation on symptoms that may be 
related to in-service toxins including lead.  The timing 
deficiency of this notice was cured by readjudication of the 
claims after the notice was given.  Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

Here, the notices were provided prior to the appealed rating 
decision, fully in accordance with Pelegrini II and Mayfield.  

The duty to assist

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This 
"duty to assist" contemplates that VA will help a claimant 
obtain records relevant to his claim, whether or not the 
records are in Federal custody, and that VA will provide a 
medical examination or obtain an opinion when necessary to 
make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the veteran, 
including service medical records, VA medical center (VAMC) 
records and private medical records.  

Additionally, the veteran underwent a VA examination in 
February 2004.  Per the December 2005 Board remand 
instructions, the veteran also underwent a VA examination in 
August 2006.  

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  The appeal is thus ready to be considered on 
the merits. 

Applicable laws and regulations in service connection claims

Service connection will be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110, 1131.  

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
see also Caluza v. Brown, 7 Vet. App. 498 (1995). 

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2006).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Factual Background

The veteran's service medical records are negative for any 
complaints or treatments related to respiratory problems or 
lead poisoning.  A February 1962 chest X-ray was interpreted 
as showing no defects.  The veteran's separation examination 
in March 1966 was unremarkable aside from tattoos on his 
right and left shoulder.  However, in February 1966, the 
veteran was treated for an eye condition that he injured 
while he was chipping paint.

Official service documentation confirms that the veteran 
served aboard at least three ships in capacities to include 
as a boatswain mate, a job that included painting and 
repairing of the ships.  One of the ships, the USS PHOEBE 
(MSC-199) was a wooden-hulled coastal minesweeper, home 
ported in Sasebo, Japan.  The other ships were the USS 
IMPERVIOUS (MSO-449) (where he also qualified for duties as a 
mess man); and the USS ILLUSIVE CONLUSA (MSO-448).  While 
assigned to but on shore leave from the IMPERVIOUS, he was 
hospitalized after being briefly admitted to a private 
facility in Long Beach, California, on the USS HAVEN (AH-12).

Statements by shipmates also report that the veteran was 
exposed to lead based paint as well as asbestos in service.

The veteran provided photos and other treatise and media 
information relating to his exposure on shipboard to both 
lead paint and asbestos.

A letter from a shipmate in 2003 stated that the veteran's 
job as a deck seaman was daily cleaning, painting, removing 
paint, polishing brass and a host of similar jobs.  The 
shipmate personally observed the veteran removing lead based 
paint with an electric wire brush on a number of occasions as 
well as using triclorethane to clean grease and dirt from 
deck equipment.  He had also observed him removing asbestos 
insulation from pipes and reinstalling new asbestos 
insulation. 

Another shipmates statement confirmed that the veteran had 
spent 2 years on jobs involving daily sweeping and mopping 
the deck, chipping lead based paint from metal topside 
machinery, anchor windless, anchor chains and removing 
asbestosis floor tile by hand scraping.  The shipmate 
reported that the veteran had also been on his firefighting 
team during their service on the PHOEBE, during which time 
they had multiple serious engine main propulsion exhaust 
stack fires which required them removing smoking asbestos 
lagging and burning pads.

Another service comrade recalled that the veteran had been 
involved in paint stripping and other work without protective 
gear except for goggles.  All of the paint used was lead 
based.

In June 2002, the veteran underwent a CT scan of his chest.  
The veteran indicated that he smoked a pack of cigarettes a 
day.  The CT scan demonstrated bullous changing involving the 
apices with associated pleural and parenchymal scarring.  The 
assessment was COPD, tobacco and alcohol abuse and 
depression.

In May 2003, the veteran presented to the Huntington, West 
Virginia VAMC.  The treating doctor noted that the veteran 
had a 45 year history of smoking a pack of cigarettes a day.  
The veteran had a history of COPD.  The diagnosis was COPD.

A CT scan of the chest in October 2003 revealed no acute 
disease.  Pleural calcification was seen in the apices.

In February 2004, the veteran underwent a pulmonary function 
test (PFT) at the Huntington VAMC.  The impression was mild 
obstruction with no post bronchodilator response, normal lung 
volumes and normal diffuse capacity.

In June 2004, the veteran underwent a VA examination to 
determine whether he had any residual symptoms due to lead 
poisoning.  The diagnosis was mood disorder with mixed 
anxiety and depressive features.  The examiner stated that 
with regards to lead poisoning, no residual symptoms could be 
noted.

Also in June 2004, a CT scan of the chest revealed emphysema 
and biapical areas of scarring.  The physician noted that the 
veteran's areas of biapical scarring were unchanged from a 
June 2002 CT scan.

At his July 2005 hearing, the veteran stated that he was 
exposed to lead paint and asbestos as a result of his duties 
working on ships during his military service.  The veteran 
also noted that he might have been exposed to asbestos post-
service as he worked as a shipping clerk in 1966 or 1967 for 
a manufacturer who made airplane disc brakes and pads made 
out of asbestos.

Per the December 2005 Board remand, the veteran underwent a 
VA examination in August 2006.  The VA examiner noted that 
beginning in 1961; the veteran had been exposed to asbestos 
in low doses while on active duty as all of the pipes were 
covered in asbestos.  Specifically, when the veteran did 
repair work on the mini-mine sweepers, he was exposed to 
asbestos around the pipes.  The examiner noted that the 
veteran began smoking at the age of thirteen but had no 
problem with any lung disease until 1997.  Regarding lead 
exposure, the veteran noted that he did a lot of painting and 
scraping of painted surfaces during his military service.  
There was never any hospitalization or treatment for acute or 
chronic lead poisoning and the veteran did not know of any 
specific problems associated with lead toxicity.  The veteran 
also was exposed to hydrocarbins used as paint thinner.  He 
could not recall any specific problems as a result of his 
exposure to pain thinner other than acute exposure causing 
him to feel intoxicated.

A chest X-ray demonstrated diffuse interstitial disease.  
Biapical pleuroparenchymal scarring was noted and suggested 
previous granulomatous disease.  No calcified pleural plaque 
was noted to suggest asbestosis.  A CT scan of the chest 
noted coronary artery calcifications.  There was also 
biapical pleural and parenchymal scarring that was consistent 
with old granulomatous disease.  There was minimal 
interstitial disease.  Emphysematous changes were noted.  The 
impression was non specific interstitial disease, evidence of 
old granulomatous disease and emphysematous change.  There 
was no pleural plaque to suggest asbestos exposure.

A pulmonary function test revealed a mild obstructive pattern 
with normal lung volumes and normal diffusion capacity.  The 
veteran's carbon monoxide diffusion capacity (DLCO) was 
normal.  The examiner noted that DLCO was the most sensitive 
test for asbestosis.  He concluded that with the DLCO being 
normal, there was no disability due to asbestosis.

The examiner concluded that there was a history of 
"asbestosis" exposure in the military but no clinical 
disease as the DLCO remained normal.  The examiner stated 
that the mild obstructive disease noted on the examination 
was likely related to or caused by the veteran's long term 
cigarette smoking and not from another cause.  

The examiner elaborated that while it was likely that there 
was lead exposure above the normal background lead level that 
would be noted for a non lead base painter, there were no 
signs of acute toxicity due to lead inhalation or ingestion 
in the veteran's history.  He noted that small amounts of 
lead would not be harmful to lung tissue.  A finding of acute 
toxicity would be possible if there was evidence of 
pneumoconosis on the high resolution CT scan.  However, there 
were no findings of pneumoconosis.  The examiner noted that 
the veteran had temporary symptoms of toxicity while on duty 
after being exposed to paint thinner.  However, he stated 
that this minor exposure would resolve itself immediately 
upon moving from the area of exposure to an open air area.  
The VA examiner concluded that there was no disability 
related to asbestos, lead exposure or paint thinner from the 
veteran's military service.

In a September 2006 addendum, the VA examiner stated that he 
had reviewed the veteran's claims file and found no evidence 
of treatment for lung disease during the veteran's military 
service.  The examiner stated that the available records did 
not offer any new information that would have a bearing on 
the diagnoses given.  He also clarified the asbestosis 
diagnosis by stating that with the interstitial lung findings 
on the high resolution CT scan of the chest, it was 
impossible to say that there were no findings associated with 
asbestosis exposure.  However, there was no clinical disease 
of asbestosis found as the DLCO, the most sensitive test for 
interstitial disease caused by asbestosis, remained normal.

VA outpatient treatment records dated from December 2005 to 
November 2006 show that the only identified respiratory 
disease was COPD.

I.  Respiratory Disability

Analysis

There is no statute specifically dealing with asbestos and 
service connection for asbestos-related diseases, nor has the 
Secretary of Veterans Affairs (Secretary) promulgated any 
specific regulations.  However, in 1988, VA issued a circular 
on asbestos-related diseases that provided guidelines for 
considering asbestos compensation claims.  See Department of 
Veterans Benefits, Veterans' Administration, DVB Circular 21-
88-8, Asbestos- Related Diseases (May 11, 1988).  The 
information and instructions contained in the DVB Circular 
have since been included in VA Adjudication Procedure Manual, 
M21-1, part VI, para. 7.21 (January 31, 1997) (hereinafter 
"M21-1").  Also, an opinion by VA's Office of General Counsel 
discussed the development of asbestos claims.  VAOPGCPREC 4-
00.

VA has acknowledged that a relationship exists between 
asbestos exposure and the development of certain diseases 
which may occur 10 to 45 years after exposure.  The VA 
Adjudication and Procedure Manual provides a non-exclusive 
list of asbestos related diseases/abnormalities.  
Specifically, with regard to respiratory disorders, it lists: 
asbestosis, interstitial pulmonary fibrosis, effusions and 
fibrosis, pleural plaques, mesotheliomas of pleura and 
peritoneum, lung cancer, bronchial cancer, cancer of the 
larynx, and cancer of the pharynx.  M21-1MR, Part IV, Subpart 
ii, Chapter 2(C)(9) (December 13, 2005) (formerly M21-1, Part 
VI, para. 7.21(a)(1) & (2)).

The Court has held that the MANUAL M21-1 provisions do not 
create a presumption of exposure to asbestos solely from 
shipboard service.  Dyment v. West, 13 Vet. App. 141, 145 
(1999).  "Rather, [the M21-1 provisions] are guidelines 
which serve to inform and educate adjudicators as to the high 
exposure of asbestos and the prevalence of disease found in 
insulation and shipyard workers."  Id. 

The record documents current respiratory disease diagnosed as 
COPD.

Regarding the requirement for an in-service injury, the 
veteran's service medical records are negative for a 
respiratory disease, but the veteran's duties aboard ships 
were consistent with exposure to asbestos.  This exposure 
satisfies the requirement for an in-service event.

There is, however, no competent evidence linking the current 
COPD to any event in service, including to asbestos exposure.  
While the most recent examiner interpreted a CT scan as 
showing findings that were consistent with asbestos exposure, 
the examiner did not find a current disease that could be 
related to the asbestos exposure.  The examiner reasoned that 
with DLCO being normal, there was no disability due to 
asbestosis.  

Indeed, as noted above, the competent medical opinion 
evidence is against the claim of service incurrence, and 
instead points to the veteran's long term cigarette smoking.  
The veteran has not claimed that cigarette smoking is related 
to service, but in any event, service connection is not 
permitted for disease or disability that results from the use 
of tobacco products.  38 U.S.C.A. § 1103 (West 2002).

The Board acknowledges the veteran's statements contending he 
suffers from a chronic respiratory disability as a result of 
service; however, the veteran is not a medical professional 
competent to render an opinion on matters of medical 
causation.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992). 

Because there is no competent evidence linking a current 
respiratory disease to service, the preponderance of the 
evidence is against the claim, and it is denied.  


II.  Entitlement to service connection for residuals of 
exposure to lead poisoning.

Analysis

As noted above, the veteran's duties as a painter aboard 
ships are consistent with exposure to the lead in paint and 
the lead in paint scrapings.  

However, there is no evidence of current residuals of 
exposure to lead poisoning.  To constitute a current 
disability, there must be evidence of the claimed condition 
at the time of the claim for benefits, as opposed to some 
time in the distant past.  Gilpin v. West, 155 F. 3d 1353 
(Fed. Cir. 1998).  The veteran claimed entitlement to service 
connection in June 2002, but there was no evidence of a 
current disability at that time, nor has there been evidence 
of residuals of exposure to lead poisoning since.

The veteran's statements and testimony do not report any 
current symptoms.  While the record discloses a number of 
current diseases and disabilities, none have been attributed 
to lead exposure.  

Even if the veteran's statements could be read as attributing 
current disability to in-service lead exposure, he is a lay 
person lacking the necessary training to express a competent 
opinion as to medical causation.  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).

The only competent medical opinion was provided by the VA 
examiner.  That opinion is against the claim of service 
incurrence.

VA is statutorily required to resolve the benefit of the 
doubt in favor of the veteran when there is an approximate 
balance of positive and negative evidence regarding the 
merits of an outstanding issue.  That doctrine, however, is 
not applicable in this case because there is no evidence of a 
current disability, and the preponderance of the evidence is 
against the claim.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to service connection for chronic respiratory 
disability to include chronic obstructive pulmonary disease 
(COPD), emphysema, bronchitis, pleural scarring and calcified 
nodules from possible remote tuberculosis, including alleged 
to be secondary to asbestos exposure in service is denied.

Entitlement to service connection for residuals of exposure 
to lead poisoning is denied. 




____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


